DETAILED ACTION
Status of Claims
Claims 1-34, 36-42 is/are pending.
Claims 1-34, 36-42 is/are rejected.
Claim 35 was cancelled by Applicant in the Preliminary Amendment filed 05/18/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification / Disclosure
The objections to the amendment filed 11/27/2020 in the previous Office Action mailed 03/04/2021 have been withdrawn in view of the Claim Amendments filed 06/24/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, (with respect to new matter) in the previous Office Action mailed 03/04/2021 have been withdrawn in view of the Claim Amendments filed 06/24/2021.

Claims 1-33, 42 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited range of covering layer B and/or C compositions, in which the recited PHA component, the recited additional polymer component, and the recited starch component form the effective entirety of the covering layer composition, does not reasonably provide enablement for the entire claimed compositional range of covering layers B and/or C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make low starch-content (i.e., 5 wt% or less) PHA-containing 

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A) the claims are relatively broad -- for example, but not limited to:
• the claims allow for up to 50 wt% of other unspecified components in the PHA-containing covering layer composition(s) (claims 1, 34, 36);

• the claims do not limit the amount(s) and/or type(s) of other components which can be present in amount as high as 50 wt% in the PHA-containing covering layer composition(s);

etc.
	  
Wand factor (B), Applicant asserts that the presence of crystallizable polyhydroxyalkanoate (PHA) in the covering layer(s) B and/or C is essential from obtaining films which exhibit the recited aqueous disintegration properties.
 	With respect to Wand factors (C)-(E), Applicant asserts that the effect of post-crystallized PHA on aqueous disintegration properties is surprising and unexpected, and therefore unpredictable and unforeseen to one of ordinary skill in the art.  
 	With respect to Wand factors (F)-(G), the disclosure as originally filed only discloses a limited range of covering layer compositions (i.e., the combined total of PHA and the “at least one additional polymer” constitutes the effective entirety of the given covering layer) which exhibit the recited post-crystallized PHA-induced aqueous disintegration properties (claims 1, 7, 16-17).
	With respect to Wand factor (H), in view of Applicant’s assertions with respect to the criticality and unexpected effect of a post-crystallized PHA component in the covering layer(s) B and/or C, it is the Examiner’s position that undue experimentation would be required to achieve the recited aqueous disintegration properties specifically caused by post-crystallization of PHA using low starch-content (i.e., 5 wt% or less) PHA-containing covering layer compositions which are encompassed by the present claims, but are substantially different from those used in the working Examples (i.e., cover recipes C, D, J, K as set forth in Table 8) in the specification.
 	The disclosure as originally filed only discloses achieving the recited aqueous disintegration properties in which the at least one PHA component, the at least one additional polymer(s), and starch form the effective entirety of the layer B and/or C.  However, since: (i) the at least one crystallizable PHA component can be as low as 20 wt%; (ii) the combined total of crystallizable PHA and the “at least one additional polymer” can be as low as 25 wt% of the 
 	It is further noted that blends containing more than 20 wt% PHA polymers in combination with up to 70 wt% other polymers (e.g., polylactic acid, polycaprolactone, polybutylene succinate, polybutylene adipate terephthalate, etc.), are known to be capable of forming films or containers which are, far from being water-soluble or water-dispersible (i.e., disintegrating in aqueous solution within 14 days), are useful for containers or packaging for liquids (e.g., water, juice, beverages, etc.) or hot-fill containers, even when the combined total of PHA and said other polymers in the blends constitutes well over 50 wt% of said film or container -- for example, but not limited to: BAILEY ET AL (US 2014/0073745) (a blend containing at least 70 wt% PLA + up to 30 wt% of other polyesters such as PHA); KRISHNASWAMY (US 2013/0065046) (a blend containing 50-95 wt% PLA + 5-50 wt% PHA); STEINKE ET AL (US 2011/0178196) (a blend containing up to 60 wt% PHA + 40-95 wt% aliphatic-aromatic polyester); EGAWA (US 2005/0255606) (a blend containing 25-75 wt% PHA + 75-25 wt% PLA); etc. -- even when the combined total of PHA and said other polymers in the blends constitutes well over 50 wt% of said film or container. Therefore, Applicant has not provided evidence that the recited crystallization-triggered aqueous disintegration properties are an inherent feature of the claimed composition.  Furthermore, Applicant has not provided evidence that the recited crystallization-triggered aqueous disintegration properties can be obtained 
 	In view of the above, the disclosure as originally filed fails to provide adequate guidance as to what types of adjustments or modifications are necessary with respect to film structure and/or layer compositions in order to obtain the recited crystallization-triggered aqueous disintegration properties in the claimed low starch-content PHA-containing covering layer compositions when the low starch-content PHA-containing covering layer(s) contain up to 50 wt% (claims 1, 34, 36) of other unrestricted materials (e.g., but not limited to, other components commonly used in biodegradable and/or water-soluble materials, such as: other biodegradable polymers and/or materials; non-biodegradable polymers and/or materials; water-sensitive polymers and/or materials; non-water-sensitive polymers and/or materials; organic or inorganic fillers or fibers; reinforcing agents; plasticizers; compatibilizers; toughening agents; water-repelling and/or hydrophobic components; etc.), particularly in view of Applicant’s assertions with respect to the surprising and unexpected effect of post-crystallization PHA on the aqueous disintegration properties of the PHA-containing covering layer, and in view of prior art disclosing known PHA blends meeting the composition limitations for the recited covering layers B and/or C but which are not readily water-soluble or water-disintegrating (since they are disclosed as being suitable for containers or packaging for liquids).
low starch-content PHA-containing covering layer(s) to exhibit the recited crystallization-triggered aqueous disintegration properties.  For example, it is unclear whether the necessary amount of PHA which, through post-crystallization, causes or allows the covering layer to disintegrate….” can be ascertained by one of ordinary skill in the art without undue experimentation: if a ductility-enhancing polymer is present (e.g., ethylene-vinyl acetate, as suggested by MINAMI ET AL (US 2015/0166785; if plasticizers, which are commonly used in polymeric films in order to obtain a specified degree of flexibility, softness, or low temperature performance) are present; and/or if a hydrophobic or water-repelling additive is present.  It is also uncertain whether the recited aqueous disintegration properties can be even be achieved if a component which materially affects the post-crystallization physical properties of PHA resins (e.g., plasticizers, etc.), and/or if a component which materially increases the water-insolubility and/or water-resistance of the PHA-containing covering layer composition are present, particularly in view of Applicant’s assertions with respect to the surprising and unexpected effect of post-crystallization PHA on the aqueous disintegration properties of the PHA-containing covering layer, and in view of prior art disclosing known PHA blends meeting the composition limitations for the recited covering layers B and/or C but which are not readily water-soluble or water-disintegrating (since they are disclosed as being suitable for containers or packaging for liquids).

 	Viewed in the light most favorable to Applicant, the disclosure as originally filed appears to only provide enablement for low starch-content covering layer(s) B and/or C in which the combined total of PHA and the at least one additional polymer(s) is more than 95 wt% (since starch can be present in amounts up to 5 wt%) to 100 wt% (as seen in the low starch-content compositions C, D, J, K, M, N, O in Table 8 in which the combined totals of PHA and the at least one additional polymer(s) constitute the entirety of the respective layer) of the total weight of the particular covering layer.
	
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 34, 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WANG ET AL (US 2014/0005620),
	in view of WHITEHOUSE (US 2011/0189414),
	and in view of LEE ET AL (2017/0259976) or NODA ET AL (US 2002/0177827),
	as stated in the previous Office Action mailed 03/04/2021.
	WANG ET AL ‘620 discloses a multilayer polymer film which is both flushable and biodegradable, wherein the polymer film comprising a first biodegradable water-barrier skin layer (corresponding to recited “covering layer B”), a biodegradable water-soluble core layer (corresponding to recited “middle layer A”), and a second biodegradable water-barrier skin layer (corresponding to recited “covering layer C”), wherein the water-barrier skin layers comprise: 70-100 wt% biodegradable polyester component, of which 10-90 wt% is polyalkylene carbonate and 90-10 wt% is other biodegradable polyester(s) such as polyhydroxyalkanoate (PHA) (e.g., polyhydroxybutyrate, polyhydroxyvalerate, copolymers thereof, etc.), aliphatic copolyesters (e.g., polybutylene succinate, polybutylene adipate, etc.), and/or aliphatic-aromatic copolyesters (e.g., derived from 1,4-butanediol, terephthalic acid, adipic acid, etc.) and blends thereof.  Starch is not a required component in the water-barrier skin layers.  The polyalkylene carbonate can form a discontinuous phase within a continuous phase formed by the biodegradable polymers, even at polyalkylene carbonate contents as high as 60 wt%. The water-soluble core layer comprises: a water-soluble polymer (e.g., polyvinyl alcohol, chemically modified starch, etc.); and/or biodegradable polymers (e.g., biodegradable polyesters, starch, etc.).  The multilayer 
	WHITEHOUSE ‘414 discloses that it is well known in the art to use biodegradable polyester compositions comprising 5-95 wt% polyhydroxyalkanoates (e.g., polyhydroxybutyrate, polyhydroxybutyrate-valerate, etc. produced by chemical or microbial processes) and 95-5 wt% biodegradable aliphatic-aromatic polyesters (e.g., polybutylene adipate terephthalate; polybutylene sebacate terephthalate, etc.) and optionally biodegradable aliphatic polyesters (e.g., polybutylene succinate, polybutylene succinate adipate, etc.) to form biodegradable films having reduced tackiness and enhanced mechanical properties (e.g., a typical tensile strength of 10 MPa 
	LEE ET AL discloses that it is well known in the art to incorporate degradation accelerators into water-soluble film layers and water-insoluble film layers of laminates in order to adjust the rate of degradation (e.g., in the presence of water, etc.) of said layers. (paragraph 0100, 0103-0106, etc.)
 	NODA ET AL ‘827 discloses that it is well known in the art to improve the water dispersibility of polymeric articles by providing mechanically weakened portions while retaining sufficient tensile strength to retain integrity during usage, with a typical tensile strength reduction of about 50%. (e.g., paragraph 0007-0008, 0010, 0047, etc.)
 	Regarding claims 34, 36-38, 40-41, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known biodegradable thermoplastic polyhydroxyalkanoate-containing blends capable of forming films with good tensile strength and elongation as disclosed in WHITEHOUSE ‘414 as the biodegradable polyester(s) component in the water-barrier skin layers in the polymer films of WANG ET AL ‘620 in order to produce biodegradable films with sufficient mechanical strength and elasticity to withstand usage, but is readily biodegradable and flushable (e.g., capable of disintegrating or hydrolytically decomposing in an aqueous environment) after use, since the tensile strength of a laminate is heavily dictated by the tensile strength of the strongest layer(s) and the elongation of a laminate is heavily dictated by the elongation of the most stretchable layer(s).
 	Further regarding claims 34, 36, since: (i) WANG ET AL ‘620 discloses water-barrier skin layers comprising of 70-100 wt% biodegradable polyester component, of which 10-90 wt% 
	Further regarding claim 34, one of ordinary skill in the art would have selected the compositions of the water-barrier skin layers of WANG ET AL ‘620 so that the tensile strength and elongation of break values in both the MD and TD of the water-barrier skin layers are substantially similar to the desired tensile strength and elongation at break values for the dry multilayer polymer film as a whole in order to prevent premature breakage or delamination during usage (i.e., prior to disposal in water).
	Further regarding claims 34, 36, one of ordinary skill in the art would have selected the compositions and thicknesses of the skin layers of WANG ET AL ‘620 so that the liquid impermeability of the skin layers are substantially similar to the desired liquid impermeability (e.g., capable of resisting a hydrostatic pressure of 100 millibar or more, which is equivalent to approximately 1020 water column millimeter) of the multilayer polymer film as a whole in order to provide the liquid barrier properties required for specific applications.
	Further regarding claim 34, one of ordinary skill in the art would have selected the compositions of the water-soluble core layer of WANG ET AL ‘620 so that the tensile strength 
	Further regarding claims 34, 36, one of ordinary skill in the art would have utilized skin layers having mechanical properties (e.g., tensile strength, elongation at break) in the transverse direction which are similar to the machine direction in the multilayer polymer films of WANG ET AL ‘620 in order to prevent undesirable directional weaknesses (e.g., splitting or tearing) due to a substantial difference in mechanical properties in different directions, and/or to avoid the need to position the film layers in particular orientations in order to obtain the required mechanical properties (e.g., strength, elasticity) for a specific application.
	Further regarding claims 34, 36, it would have been obvious to one of ordinary skill in the art to incorporate a readily hydrolysable biodegradable polymer, in combination with known methods of making materials more susceptible to aqueous disintegration and hydrolysis-induced breakdown (e.g., effective amounts of known water-activated degradation accelerators as suggested by LEE ET AL; selective weakened portions as suggested by NODA ET AL ‘827 while retaining sufficient tensile strength for usage; etc.), in the water-barrier skin layers in WANG ET AL ‘620 in order to make the skin layers disintegrate and decompose within 14 days when immersed in water, thereby making said products formed from the polymer films of WANG ET AL ‘620 readily disintegrating and/or decomposable in aqueous environments (e.g., sewage) in order to facilitate flushing and disposal.  
Regarding claim 39, one of ordinary skill in the art would have utilized known film assembly methods (e.g., lamination, etc.) to form the films of WANG ET AL ‘620 and/or to .

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WANG ET AL (US 2014/0005620), in view of WHITEHOUSE (US 2011/0189414), and in view of LEE ET AL (2017/0259976),
		as applied to claim 34 above,
	and further in view of WANG ET AL (US 2009/0054548),
	as stated in the previous Office Action mailed 03/04/2021.
	WANG ET AL ‘548 discloses that it is well known in the art to form biodegradable water-soluble film layers from a composition comprising biodegradable copolyester (e.g., polyhydroxyalkanoates such as polyhydroxybutyrate, starch, and a water-soluble polymer (e.g., polyvinyl alcohol, etc.), wherein the water-soluble film layer has a typical MD tensile strength of 10-80 MPa, a typical TD tensile strength of 4-40 MPa, and a MD and TD elongation at break of at least 100%. (paragraph 0018-0034, 0039, 0044, 0051-0052, 0067, etc.)
 	Regarding claim 34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known biodegradable water-soluble compositions as disclosed in WANG ET AL ‘548 to form the water-soluble core layer in the films of WANG ET AL ‘620 in order to produce multilayer films with desirable tensile strength and elongation at break values in both the machine and transverse directions for specific applications.

Claim 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
WANG ET AL (US 2014/0005620), in view of WHITEHOUSE (US 2011/0189414), and in view of LEE ET AL (2017/0259976),
		as applied to claim 36 above,
	and further in view of BUCKLEY ET AL (US 2008/0108748),
	as stated in the previous Office Action mailed 03/04/2021.
	BUCKLEY ET AL discloses that it is well known in the art to form laminates comprising water-soluble film layers and water-insoluble film layers by either coextrusion or lamination. (paragraph 0018, 0041-0042, etc.)
 	Regarding claims 37-39, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known multilayer film-forming methods (e.g., coextrusion, or alternatively lamination) as suggested by BUCKLEY ET AL to combine the skin layers and core layer in the films of WANG ET AL ‘620, depending on availability of specific manufacturing facilities and/or the desirability of additional intervening processing steps (e.g., adhesion promoting treatments, coatings, etc.) and/or additional functional layers.

Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.  
	(A) Applicant argues that in view of the newly added limitations with respect to the recited amounts of specific “at least one additional polymer” materials in the Claim Amendments filed 06/24/2021, in combination with the previously recited amounts of PHA and the combined total of PHA and “at least one additional polymer” in the Claim Amendments filed 11/27/2020, up to 50 wt% of other material(s), with no restriction being placed on the composition(s) of said up to 50 wt% of other unspecified material(s) (particularly in view of the deletion of the phrase “consists essentially of” from claim 34).  
 	As stated in the rejections under 35 U.S.C. 112(a) regarding the scope of enablement in the present Office Action and the previous Office Action mailed 03/04/2021, the Examiner has provided evidence that blends containing more than 20 wt% crystallizable PHA polymers in combination with up to 70 wt% other polymers (e.g., polylactic acid, polycaprolactone, polybutylene succinate, polybutylene adipate terephthalate, etc.) are known to be capable of forming films or containers which are -- far from being water-soluble or water-dispersible (i.e., disintegrating in aqueous solution within 14 days) -- are useful for containers or packaging for liquids (e.g., water, juice, beverages, etc.) or hot-fill containers -- for example, but not limited to: BAILEY ET AL (US 2014/0073745) (a blend containing at least 70 wt% PLA + up to 30 wt% of other polyesters such as PHA); KRISHNASWAMY (US 2013/0065046) (a blend containing 50-95 wt% PLA + 5-50 wt% PHA); STEINKE ET AL (US 2011/0178196) (a blend containing up to 60 wt% PHA + 40-95 wt% aliphatic-aromatic polyester); EGAWA (US 2005/0255606) (a blend containing 25-75 wt% PHA + 75-25 wt% PLA); etc. -- even when the combined total of PHA and said other polymers in the blends constitutes well over 50 wt% of said film or container.  
 	Applicant has not provided persuasive evidence that the recited crystallization-triggered aqueous disintegration properties can be obtained by one of ordinary skill in the art utilizing low starch-content layer compositions containing up to up to 50 wt% (claim 1, 34, 36) of other non-restricted materials without the use of undue experimentation, particularly in view of Applicant’s assertions with respect to the surprising and unexpected effect of post-crystallization PHA on the aqueous disintegration properties of the PHA-containing covering layer, and in view of prior art disclosing known PHA-containing blends meeting the composition limitations for the recited covering layers B and/or C but which are not readily water-soluble or water-disintegrating (since they are disclosed as being suitable for containers or packaging for liquids). Therefore, Applicant’s arguments (that the newly presented claim limitations in the Claim Amendments filed 06/24/2021 make the present claims fully commensurate in scope with the enablement provided by the disclosure as originally filed) are not persuasive.
	Viewed in the light most favorable to Applicant, the disclosure as originally filed appears to only provide enablement for low starch-content covering layer(s) B and/or C in which the combined total of PHA and the at least one additional polymer(s) is more than 95 wt% (since starch can be present in amounts up to 5 wt%) to 100 wt% (as seen in the low starch-content compositions C, D, J, K, M, N, O in Table 8 in which the combined totals of PHA and the at least one additional polymer(s) constitute the entirety of the respective layer) of the total weight of the particular covering layer.
	(B) With respect to claim 34, Applicant argues that WANG ET AL ‘620 fails to disclose or suggest a water-barrier skin layer containing the recited amounts of both PHA and at least one of the recited “additional polymer” materials.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. commensurate in scope with the present claims.
	(C) With respect to claim 34, Applicant argues that primary reference WANG ET AL ‘620 fails to teach the claimed invention because the reference allegedly teaches away from water-barrier skin layers containing 50-100 wt% combined weight of PHA and the recited “at least one additional polymer” since the water-barrier skin layers of WANG ET AL ‘620 can contain up to 90 wt% polyalkylene carbonate.  However, WANG ET AL ‘620 clearly teaches that the biodegradable polymer component (e.g., PHA, aliphatic polyesters, aliphatic-aromatic polyesters, and blends thereof) can comprise up to 90 wt% of the water-barrier skin layer (see 

MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]

*   *   *

I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

*   *   * 

 	(D) With respect to claim 34, Applicant argues that WHITEHOUSE ‘414 fails to address the alleged deficiencies of WANG ET AL ‘620.  However, contrary to Applicant’s assertions, WHITEHOUSE ‘414 clearly and specifically addresses one of the deficiencies of WANG ET AL ‘620 -- i.e., with respect to the specific composition of polyester blends suitable for the water-barrier skin layers.  Since WHITEHOUSE ‘414 discloses known PHA and aliphatic-aromatic polyester blends with improved or enhanced mechanical and handling properties, one of ordinary of ordinary skill in the art would have reasonably expected the blends of WHITEHOUSE ‘414 to successfully provide similar predictable advantages when used to form the water-barrier skin layers in the multilayer films of WANG ET AL ‘620. See KSR Int'l Co. v. commensurate in scope with the present claims.
	(E) With respect to claim 34, Applicant argues that LEE ET AL fails to address the alleged deficiencies of WANG ET AL ‘620 and WHITEHOUSE ‘414.  However, contrary to Applicant’s assertions, LEE ET AL clearly and specifically addresses one of the deficiencies of WANG ET AL ‘620 -- i.e., with respect to specific rates of hydrolysis-induced decomposition.  Since LEE ET AL discloses well known techniques of controlling and/or modifying the biodegradation characteristics of polymeric materials using known degradation-improving additives, one of ordinary of ordinary skill in the art would have reasonably expected the biodegradation-modifying additives of LEE ET AL to successfully provide similar predictable advantages (e.g., convenient control of water-induced degradation properties, etc.) when used in the water-barrier skin layers in the multilayer films of WANG ET AL ‘620. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims.
	(F) With respect to claim 34, Applicant argues that NODA ET AL ‘827 fails to address the alleged deficiencies of WANG ET AL ‘620 and WHITEHOUSE ‘414 (note that LEE ET AL is cited as an alternative to NODA ET AL ‘827).  However, contrary to Applicant’s assertions, NODA ET AL ‘827 clearly and specifically addresses one of the deficiencies of WANG ET AL ‘620 -- i.e., with respect to specific rates of hydrolysis-induced decomposition.  Since NODA ET AL ‘827 discloses well known techniques of controlling and/or modifying the biodegradation characteristics of polymeric materials using mechanical treatments, one of ordinary of ordinary skill in the art would have reasonably expected mechanical weakening treatments as suggested by NODA ET AL ‘827 to successfully provide similar predictable advantages (e.g., convenient commensurate in scope with the present claims.
	(G) With respect to claim 34, Applicant argues that there is no motivation to combine the teachings of NODA ET AL ‘827 with WANG ET AL ‘620 because mechanically weakened portions would substantially reduce the tensile strength of a film.  However, as discussed in detail in the previous Office Action mailed 07/27/2020 and 03/04/2021, NODA ET AL ‘827 clearly teaches that while mechanically weakened portions reduce the tensile strength of a film, the degree and patterning of the weakening should be selected to retain sufficient tensile strength for usage.  The reference further discloses typical tensile strength reductions as low as 50%. Since PHA-containing biodegradable polymer blends in accordance with WHITEHOUSE ‘414 are capable of exhibiting tensile strength at break of 30 MPa or more, an illustrative 50% reduction in tensile strength from selectively weakening portions of a film having a tensile strength of 20 MPa can produce a film with a tensile strength exceeding 10 MPa.  Similarly, selecting a skin layer material with a base tensile strength of 40 MPa or more allows for the production of selectively weakened films with enhanced flushability while still retaining a tensile strength of 20 MPa or more. Despite Applicant’s assertions to the contrary, it is implied in NODA ET AL ‘827 that it is well within the scope of one of ordinary skill in the art to select the type and pattern of mechanically weakened portions to retain the necessary tensile strength for a given usage, while still providing easy breakup and disintegration upon disposal (e.g., via flushing with water).  Applicant has not provided persuasive evidence that more than routine experimentation would be required to obtain the optimal balance of tensile strength during usage 
	(H) With respect to claim 36, Applicant essentially repeats their arguments regarding WANG ET AL ‘620 and WHITEHOUSE ‘414 and LEE ET AL (or NODA ET AL ‘827) as applied to claim 34.  However, since Applicant’s arguments with respect to these references are deemed unpersuasive for the reasons discussed in detail above and in the previous Office Actions mailed 07/27/2020 and 03/04/2021, Applicant’s arguments with respect to these references as applied to claim 36 are similarly unpersuasive.  
	(I) With respect to claim 34, Applicant argues that WANG ET AL ‘548 fail to remedy the alleged deficiencies in the combination of WANG ET AL ‘620 and WHITEHOUSE ‘414 and LEE ET AL (or NODA ET AL ‘827).  However, since Applicant’s arguments with respect to these references as applied to claim 34 are deemed unpersuasive for the reasons discussed in detail above and in the previous Office Actions mailed 07/27/2020 and 03/04/2021, Applicant’s arguments with respect to WANG ET AL ‘548’s purported failure to remedy these alleged deficiencies are similarly deemed unpersuasive.
 	(J) With respect to claims 37-39, Applicant argues that BUCKLEY ET AL ‘748 fail to remedy the alleged deficiencies in the combination of WANG ET AL ‘620 and WHITEHOUSE .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	WONG ET AL (US 2015/0337094) disclose PHA / aliphatic-aromatic copolyester blends.
	POTTS (US 4,372,311) disclose laminates comprising water-insoluble and water-soluble layers suitable for disposal in waste water systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 21, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787